Case 5:20-cv-00331-JSM-PRL Document 41 Filed 08/28/20 Page 1 of 2 PageID 384




                             UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


ELENA LAMB on behalf of herself and all
others similarly situated,
                                                    Case No. 5:20-cv-00331-JSM-PRL
             Plaintiff,

vs.

THE COOKWARE COMPANY (USA),
LLC,

               Defendant.


                                    NOTICE OF SETTLEMENT

       Pursuant to Local Rule 3.08, Plaintiff, Elena Lamb, and Defendant, The Cookware

Company (USA), LLC (“Defendant”), are pleased to inform the Court that the parties have

reached an agreement in principle to settle this matter on an individual basis. The Parties

respectfully request the Court’s indulgence for 14 days to allow them to finalize the settlement.

As    soon    as   the      settlement   is   finalized,   Plaintiff   Elena   Lamb   will   file   a

stipulation of dismissal.

       This 28th day of August, 2020.

Respectfully submitted,

MORGAN AND MORGAN COMPLEX                           HODGSON RUSS LLP
LITIGATION GROUP                                    Attorneys for The Cookware Company (USA),
Attorneys for Plaintiff                             LLC

By: _s/ Ryan J. McGee                               By: s/ Ryan Lucinski
Ryan J. McGee, Esq.                                 Ryan J. Jucinski, Esq.
201 N. Franklin St., 7th Floor                      140 Pearl Street, Suite 100
Tampa, Florida 33602                                Buffalo, New York 14202–4040
Telephone: (813) 559-4908                           Telephone: (716) 856-4000
rmcgee@forthepeople.com                             rlucinsk@hodgsonruss.com


                                                    1
Case 5:20-cv-00331-JSM-PRL Document 41 Filed 08/28/20 Page 2 of 2 PageID 385




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 28th day of August, 2020, the foregoing was

electronically filed with the Clerk of the United States District Court for the Middle District of

Florida using the Court’s CM/ECF system, which will send electronic notification and electronic

copies of such filing to all counsel of record.



                                                      _s/ Ryan J. McGee
                                                      Ryan J. McGee, Esq.
                                                      201 N. Franklin St., 7th Floor
                                                      Tampa, Florida 33602
                                                      Telephone: (813) 559-4908
                                                      rmcgee@forthepeople.com




                                                  2
